EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Daniel Saul Finnegan on 8 March 2022.

The application has been amended as follows: 
Claim 1, lines 13-14 please replace  “backpack, wherein said curvature orients the concave neck joint orthogonal relative to the wearer’s trapezius;” with – backpack;--.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Amendment filed 24 February 2022 has overcome the prior art of record. Specifically, the amendment has moved limitations that were previously noted as allowable into the independent claim.  Regarding 112 issues, the limitation of “curvature dimensioned and adapted to be adjacent to superior fibers of a wearer’s trapezius” is considered to be supported by Fig. 1 of the drawings.  The superior fibers of the trapezius muscles are known to extend from the upper shoulders and up the back of a person’s neck. Fig. 1 shows the general location of the backpack relative to the user in such a way that the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW T THEIS whose telephone number is (571)270-5700. The examiner can normally be reached 7:00 am - 5:00 pm Monday - Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571)-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/M.T.T./Examiner, Art Unit 3734    

/NATHAN J NEWHOUSE/Supervisory Patent Examiner, Art Unit 3734